DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed7/18/2022. Claims 1, 3-10 were amended. Claim 2 was cancelled. Claims 1 and 3-11 are presently pending and presented for examination.


Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 112 (f): Applicant’s arguments, filed 7/18/2022, with respect to claims 1 and 3-11 have been fully considered and are  persuasive, the rejection has been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (b): Applicant’s arguments, filed 7/18/2022, with respect to claims 1 and 3-11 have been fully considered and are  persuasive, the rejection has been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (a): Applicant’s arguments, filed 7/18/2022, with respect to claims 1 and 3-11 have been fully considered and are  persuasive, the rejection has been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments, filed 7/18/2022, with respect to claims 1 and 3-11 have been fully considered and are not persuasive.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
In regards to Claim 1 and 10, the claim recites the limitation "the prediction unit".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner will interpret “the prediction unit” as “a prediction unit” for remaining of Office Action.
Claims 2-9 and 11 depend from claim 1 and 10 respectively, discussed above and do not cure its deficiencies.

	
	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for delivery of packages to a vehicle using vehicle and requestor position information.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “acquiring position information of the vehicle; acquiring position information of a mobile terminal carried by a requester; and deciding a procedure regarding delivery work of the luggage based on the position information of the vehicle and the position information of the requester when the vehicle is parked” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (processing device, mobile terminal, center server processor, memory, program, storage device, communication interface, prediction unit of claim 1; processing device, processor, memory, storage device, communication interface, information processing device, mobile terminal, prediction unit of claim 10) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1 and 3-11 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (processing device, mobile terminal, center server processor, memory, program, storage device, communication interface, prediction unit of claim 1; processing device, processor, memory, storage device, communication interface, information processing device, mobile terminal, prediction unit of claim 10).  The processing device, mobile terminal, center server processor, memory, program, storage device, communication interface, prediction unit of claim 1; processing device, processor, memory, storage device, communication interface, information processing device, mobile terminal, prediction unit of claim 10, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 3-9 and 11 are also directed to same grouping of methods of organizing human activity.  The additional elements of the processing device (claims 3-9 and 11), center server (claims 3-9), prediction unit (claims 3-9), mobile terminal (claims 3-5 and 9), movement destination estimation unit (claim 8), medium (claim 11), amount to mere instructions as discussed above. Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  


Novel/Non-Obvious Subject Matter
Claims 1 and 3-11 would be Novel/Non-Obvious Subject Matter if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1 and 3-11 are Novel/Non-Obvious Subject Matter over the prior art of record.
	The closest prior art of record is Beaurepaire (20160189098), Boccuccia (20210097486), Wilkinson (20180315013) and Kimpel (Improving Scheduling Through Performance Monitoring), which describes system vehicle and customer position and making a determination to deliver luggage/package to vehicle based on the locations acquired. Boccuccia presents the acquisition of information at various timing to locate customer vehicle and customer position and determining if vehicle is in same location as when location was received previously. Wilkinson teaches portable retail container associated with vehicles for item delivery to be deposited, with container having temperature control. While Kimpel studies data collected from vehicle location and passenger count technologies in areas for scheduling and operations management. However, whether in combination or alone, these prior arts do not teach or suggest each and every feature of Independent Claim 1 and 10.

Examiner Notes: Consultations with Primary Examiners for allowable subject matter. Searches were conducted outside of delivery, as Primary Examiner Harrington the aspect of “predicting movement of a vehicle based on the position information of the vehicle AND position information of mobile terminal carried by the requestor when vehicle is parked, wherein a decision is made to change the procedure when it’s predicted that the sudden movement of the vehicle is high” may not be found in shipping/delivery, and advised a search to be performed in Ride Sharing, to look up the aspect for when a passenger is approaching the transporting vehicle with the devices to be tracked to determine the sudden movement of vehicle moving, by utilizing the Driver’s mobile device and Passenger mobile device to arrive at the conclusion of vehicle sudden movement based on two pieces of equipment.

The prior art fails to explicitly teach:
The prior fails to specifically teach predicting movement of a vehicle based on the position information of the vehicle AND position information of mobile terminal carried by the requestor when vehicle is parked, wherein a decision is made to change the procedure when it’s predicted that the sudden movement of the vehicle is high.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.N.E./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628